DETAILED ACTION
Receipt of Arguments/Remarks filed on March 9 2021 is acknowledged. Claims 6-9, 18-22, 24, 27, 33 and 38-40 were/stand cancelled. Claim 1 was amended. Claims 1-5, 10-17, 23, 25-26, 28-32, 34-37 and 41-45 are pending. Claims 29-32, 34-37 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 30 2017.   Accordingly, claims 1-5, 10-17, 23, 25-26, 28 and 43-45 are being examined on the merits herein.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Modified Rejections Based on Amendments in the Reply Filed on March 9 2021

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, 12-14, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (ORS 2012, cited in the Office action mailed on 11/30/17) in view of Russo et al. (Biomacromolecules, 2007, cited in the Office action mailed on 11/30/17), Abreu et al. (J. Biomed. Mater. Res. A, 2010, cited in the Office action August 28 2019) and Ofori-Kwakye et al. (Journal of Science and Technology, 2005) as evidenced by Langer et al. (US Patent No. 7625580, cited in the Office action mailed on 11/30/17).
Applicant Claims
The instant application claims a wound dressing material comprising a 3-dimensional hydrogel, wherein the hydrogel comprises an interpenetrating network of alginate and collagen, wherein the alginate is ionically crosslinked by Ca2+ ions to form a mesh structure, wherein Ca2+ ions are present in the hydrogel at a concentration of about 2 mM to about 10 mM, and wherein the hydrogel comprises a storage modulus of 30 Pa or greater at a frequency of 1Hz and a temperature of 37 °C.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Liu et al. is directed to type I collagen-alginate composite hydrogel that promotes chondrogenesis of murine adipose derived stromal cells.  Alginate hydrogel is an advantageous scaffold material for cartilage tissue engineering because it encapsulates cells homogenously and provides intrinsic porosity. Blending alginate with cell adhesive molecules such as type I collagen to make composite hydrogels can further promote chondrogenesis of mesenchymal stem cells (first paragraph). The collagen-alginate composite hydrogel was prepared by using alginate solutions at concentration of 1.2, 2.4, and 4.8 wt% in 0.9% NaCl as stocks. Soluble type I collagen solution of 0.32 wt% 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Liu et al. suggest the hydrogel can be utilized for cartilage tissue engineering, Liu et al. is silent to the storage modulus.  While Liu et al. exemplify a single concentration of calcium in which the alginate is exposed (which is not the 
	Russo et al. is directed to the effect of cross-linking with calcium ions on the physical properties of alginate films.  Alginates are linear water-soluble polysaccharides comprising (1-4)-linked units of α-D-mannuronate (M) and β-L-guluronate (G) at different proportions and different distributions in the chain (page 3193, second paragraph). Alginate solutions can form gels either by lowering the pH below the pKa value of the uronic residue or in presence of divalent ions. The divalent ions cooperatively interact with blocks of guluronic units to form ionic bridges between different chains (page 3193, third paragraph).  The alginate can be considered a block copolymer containing three types of blocks (GG, MM, MG). The stiffness of the three blocks decreases in the order GG > MM > MG.  The physical and chemical properties of alginates strictly depend on their composition and the sequence of guluronic and mannuronic residues in the polymeric chain (page 3193, right column, first paragraph).  Crosslinked samples were prepared by soaking for 30 min in a 2% w/v aqueous solution of calcium chloride (page 3193, materials and film preparation).  Table 1 shows the molecular weight and polydispersity of the alginate used. The molecular weight of all the samples were at least 100 kDa.  The storage modulus (E′) and the loss factor tan δ at 1 Hz for the three samples are reported in Figure 3 in a wide range of temperatures. In all the samples we notice a decrease of the storage modulus as a result of the cross-linking. This is unusual since the introduction of tie points between molecular chains reduces the mobility with a consequent increase of the modulus. In our case this 
	Abreu et al. is directed to how collagen density significantly affects the functional properties of an engineered provisional scaffold.  It is taught that the formation of a provisional scaffold is essential in wound healing (abstract).  For optimal function in the intra-articular environment, the scaffold must meet mechanical requirements sufficient stiffness to remain in the wound site and minimal scaffold retraction (to facilitate scaffold retention in the wound and maintain tissue continuity over the early healing period).  The scaffold must also provide several biological functions. One of the key functions is platelet activation.  Finally, the scaffold must support fibroblast growth as the functioning fibroblasts are needed to remodel the provisional scaffold into more ligamentous-like tissue over time (page 2, second complete paragraph).  Human ACL fibroblastic cells were used (page 3, platelet preparation).  Collagen platelet hydrogel were prepared at 3 different collagen densities.  The hydrogels were seeded with human ACL fibroblasts (page 3, culture of fibroblast-seeded provisional scaffolds).  Both the storage and loss moduli of the scaffold were directly proportional to the collagen density (page 5, rheological properties).  Increasing the collagen density increased the maximum storage and loss moduli and also decreased the time necessary for hydrogels to reach their maximum storage modulus.  The average G’max obtained was for 4 mg/ml was 376 Pa which is higher than found by Wu et al. for collagen hydrogels made and tested under 
	Ofori-Kwakye et al. is directed to the viscoelastic characterization of calcium alginate gels intended for wound healing.  It is taught that for all gel samples, the storage or elastic modulus (G’) increased with increase in frequency of oscillation of the samples whilst the dynamic viscosity decreased with increase in frequency of oscillation.  An increase in the concentration of calcium ions caused an increase in the elastic modulus of the gels.  The G’ of calcium alginate was significantly reduced when prepared with sodium alginate and calcium solutions autoclaved at 121 °C for 15 min.  The longer the autoclaving time the greater the reduction in the G’ of the gels.  Ageing of calcium alginate gels resulted in gradual increase in G’ of the gels. The viscoelastic properties of calcium alginate gels were dependent on the centration of the calcium ions and sodium alginate, viscosity grade of sodium alginate, autoclaving and ageing of the gels formed (abstract and conclusions).  Final concentrations of calcium ions in the calcium alginate gels were 4 mM, 6 mM, 8 mM, 10 mM and 12 mM (page 47).  Table 1 shows the elastic modulus (G’) and dynamic viscosity with different concentrations of calcium salt.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al., Russo et al.,  Abreu et al. and Ofori-Kwakye et al. and manipulate the storage modulus by manipulating the concentration of the calcium ions.  One of ordinary skill in the art would have been motivated to manipulate the storage modulus in order to achieve optimal fibroblast growth as suggested by Abreu et al.  One skilled in the art would manipulate the calcium ions in order to manipulate the storage modulus in order to confer different structural and viscoelastic properties of alginate gels as taught by Ofori-Kwakye et al. Therefore, depending on the desired stiffness or elasticity desired, one of ordinary skill in the art would have been motivated to manipulate the content of the hydrogel (i.e. amount of collagen, makeup of the alginate, concentration of calcium ions, etc.) in order to achieve the desired storage modulus.  Since Abreu et al. indicated that the stiffness is directly related to the collagen concentration and the resulting stiffness has an effect on fibroblast proliferation, one skilled in the art would manipulate the storage modulus in order to achieve the desired fibroblast proliferation.  It is noted that the storage modulus taught in Abreu et al. ranges from 124.9 to 376 Pa (figure 1) which fall within the scope claimed. 
	Regarding the claimed interpenetrating network, as evidenced by Langer Interpenetrating networks ("IPN") are defined as networks where two components are crosslinked, but not to each other.  As described herein, in one embodiment, semi-interpenetrating networks of synthetic and/or natural polymers are used as the polymeric support for cells to be injected.  Semi-interpenetrating networks are defined as solutions that include two independent components, where one component is a crosslinked polymer and the other component is a non-crosslinked polymer.  The crosslinked polymer preferably constitutes between about 10 and 90% by weight of the 
semi-interpenetrating network composition (column 3, lines 4-14).  Since Liu et al. teach crosslinking the alginate with calcium and the alginate and collagen are mixed, Liu et al. teaches an interpenetrating network as instantly claimed. 

	Regarding the claimed mesh structure, Liu et al. suggests a crosslinked porous matrix which reads on mesh structure.
Regarding the claimed concentrations of collagen, alginate and carbon, oxygen, potassium and calcium, Liu et al. teaches acceptable amounts.  Abreu et al. also suggests acceptable amounts in collagen.  Ofori-Kwakye et al. teaches concentrations of calcium ions within the hydrogel.   It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the amounts of collagen and alginate of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05.
Regarding the recitation “wound dressing material” occurs in the preamble.  When reading the preamble in the context of the entire claim, the recitation wound dressing is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, Abreu et al. recognizes that the scaffolds are used in wound healing thus suggesting these types of scaffolds are a wound dressing material.  Ofori-Kwakye et al. also teaches that crosslinked calcium alginate gels are used in wound healing and drug delivery.  

Claims 1-5, 10-14, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Russo et al., Abreu et al., Ofori-Kwakye et al. as evidenced by Langer et al. as applied to claims 1-5, 10, 12-14, 17 and 23 above and in further view of Golmohamadi et al. (Carbohydrate Polymers, 2013, cited in the Office action mailed on 11/30/17).
Applicant Claims
	The instant application claims the hydrogel comprises a dextran diffusion coefficient of 2.5 x 10-7 to 1 x 10-6 cm2/s.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Liu et al., Russo et al., Abreu et al. and Ofori-Kwakye et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Liu et al. teaches a hydrogel comprising the same claimed alginate and collagen, Liu et al. is silent to the dextran diffusion coefficient.  However, this deficiency is cured by Golmohamadi et al.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al., Russo et al., Abreu et al., Ofori-Kwakye et al. and Golmohamadi et al. and manipulate the charge and . 

Claims 1-5, 10, 12-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Russo et al., Abreu et al. and Ofori-Kwakye et al. as evidenced by Langer et al. as applied to claims 1-5, 10, 12-14, 17 and 23 above and in further view of Wang et al. (Biomaterials, 2011, cited in the Office action mailed on 11/30/17).
Applicant Claims
	The instant application claims the hydrogel comprises interconnected pores.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Liu et al., Russo et al., Abreu et al. and Ofori-Kwakye et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Liu et al. teach a porous structure, Liu et al. does not expressly teach interconnected pores.  However, this deficiency is cured by Wang et al. 
	Wang et al. is directed to a highly organized three-dimensional alginate scaffold for cartilage tissue engineering prepared by microfluidic technology.  Conventional methods for producing 3D porous scaffolds include freeze drying, electrospinning, phase separation, gas foaming, solvent casting and particulate leaching. However, the diameter of the pores may not be of equal size and the inter-pole may not connect consistently within the scaffold.  Previous study reveals that if the pore size has high 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al., Russo et al., Abreu et al., Ofori-Kwakye et al. and Wang et al. and utilize an interconnected porous structure in order to provide for a highly ordered and uniform spatial structure to allow for cell seeding and growing as taught by Wang et al. 
	Regarding claim 16, the claims provide no limiting size on the pores (i.e. a particular nanometer size).  Therefore, the pore size taught by the prior art reads on the claims.  

Claims 1-5, 10, 12-14, 17, 23, 25-26 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Russo et al., Abreu et al. and Ofori-Kwakye et al. as evidenced by Langer et al. as applied to claims 1-5, 10, 12-14, 17 and 23 above and in further view of Athanasiou et al. (USPGPUB No. 20090155333, cited in the Office action mailed on 11/30/17).
Applicant Claims
	The instant application claims the fibroblast is spindle-like cell shape and comprises a stress fiber.
	The instant application claims the fibroblast is a dermal fibroblast.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Liu et al., Russo et al., Abreu et al. and Ofori-Kwakye et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Liu et al. teach the addition of cells and that the scaffold can be used for tissue engineering, Liu et al. does not expressly teach fibroblasts.  However, these deficiencies are cured by Athanasiou et al.
	Athanasiou et al. is directed to dermis-derived cells for tissue engineering applications.  There is increasing evidence which suggests that human dermal fibroblasts cultured with demineralized bone powder acquire a chondroblast phenotype and express cartilage-specific matrix proteins (paragraph 0006). Culture vessels may be coated with a hydrogel in conjunction with the methods.  Hydrogels include alginate (paragraphs 0045-0046 and 0053).  Chondrocytes, DIAS cells, and fibroblasts were seeded on ACS in this study.  Fibroblasts showed a spindle-like morphology on ACS 24 hours after seeding (paragraph 0118).  Chondrocytes and DIAS cells on aggrecan-coated surfaces showed patterns consisting of numerous, pronounced stress fibers running throughout the cell, parallel to each other or to the cell membrane of extended processes (paragraph 0092 and 0093).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	Based on the teachings of Athanasiou et al. one skilled in the art would expect that the fibroblasts show a spindle like cell morphology.  Since cells show stress fibers, it also would be expected that the incorporated fibroblasts have this structure.  The instant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al., Russo et al., Abreu et al., Ofori-Kwakye et al.  and Athanasiou et al. and utilize dermal fibroblasts. One skilled in the art would have been motivated to utilize dermal fibroblasts in order to express cartilage-specific matrix proteins as taught by Athanasiou et al.

Claims 1-5, 10, 12-14, 17, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Russo et al., Abreu et al. and Ofori-Kwakye et al. as evidenced by Langer et al. as applied to claims above 1-5, 10, 12-14, 17 and 23 and in further view of Lu et al. (USPGPUB No. 20060036331, cited in the Office action mailed on 11/30/17).
Applicant Claims
	The instant application claims the dressing further comprises an anti-inflammatory or antimicrobial agent.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Liu et al., Russo et al., Abreu et al. and Ofori-Kwakye et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Liu et al. does not teach the inclusion of an anti-inflammatory agent.  However, this deficiency is cured by Lu et al.
	Lu et al. is directed to a polymer-ceramic-hydrogel composite scaffold for osteochondral repair.  A scaffold for osteochondral tissue engineering is described (abstract).  The first region which supports the growth and maintenance of cartilage tissue may be seeded with chondrocytes and/or stem cells.  The first reaction may also comprise agents such as anti-inflammatory agents (paragraph 0064 and claim 11).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al., Russo et al., Abreu et al., Ofori-Kwakye et al. and Lu et al. and utilize an anti-inflammatory agent with the tissue engineering composite of Liu et al.  One of ordinary skill in the art would have been motivated to utilize this agent in order to reduce inflammation at the site of repair.  One of ordinary skill in the art would have a reasonable expectation of success as Lu et 

Claims 1-5, 10, 12-14, 17, 23 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Russo et al., Abreu et al. and Ofori-Kwakye et al.  as evidenced by Langer et al. as applied to claims above 1-5, 10, 12-14, 17 and 23  and in further view of Carson et al. (USPGPUB No. 20090162436, cited in the Office action mailed on September 11 2020).
Applicant Claims
	The instant application claims the dressing further comprises an anti-inflammatory or antimicrobial agent.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Liu et al., Russo et al., Abreu et al. and Ofori-Kwakye et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Liu et al. does not teach the inclusion of the instantly claimed bioactive composition.  However, this deficiency is cured by Carson et al.
	Carson et al. is directed to compositions and methods for repair of tissues.  Biomaterials providing sustained release of growth factors for repair of tissues such as bone and cartilage are taught (abstract).  For growth and proliferation of bone cells and cartilage cells the following growth factors may be used including fibroblast growth factors (FGF), vascular endothelial growth factors, and epidermal growth factors.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al., Russo et al., Abreu et al., Ofori-Kwakye et al. and Carson et al. and utilize growth factors such as FGF-2 or VEGF.  One skilled in the art would have been motivated to utilize these growth factors with the hydrogel of Liu et al. in order to provide for sustained release which aids in the healing of cartilage as taught by Carson et al.  Since both Liu et al. and Carson et al. are directed to cartilage repair there is a reasonable expectation of success.  

Response to Arguments
Applicants’ arguments filed March 9 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) the present invention is based on a surprising discovery that a hydrogen comprising an IPN of alginate and collagen is particularly well suited as a wound dressing material.  Applicants surprisingly discovered that stiffness may be controlled independently from gel porosity or architecture by changing the degree of ionic crosslinking of the alginate.  Applicants point to example 1 and figures 2 and 3.  Applicants demonstrate that the storage modulus of a hydrogel may be varied by 
Regarding Applicants first arguments, it is not surprising that changing the concentration of the calcium ions changes the storage modulus.  This is recognized by Ofori-Kwakye et al.  Thus, the cited prior art teaches a hydrogel comprising the same collagen and alginate which is crosslinked with calcium.  The cited prior art recognizes that the storage modulus can be manipulated by a variety of different factors including collagen concentration (Abreu et al.) or calcium concentration (Ofori-Kwakye et al.).  Thus, the prior art suggests the same wound dressing.  It is not surprising that a hydrogel comprising alginate and collagen can serve as a wound dressing.  Liu et al. and Abreu et al. both recognizes this effect. Newly cited Ofori-Kwakye et al. also recognizes the use of a calcium alginate hydrogel as a wound dressing.  While there is data in the specification, the examiner can find no comparative data.  While applicants contend there is a surprising effect with the instantly claimed hydrogels, there does not appear to be a comparison to establish this effect.  The primary reference, Liu et al., already suggest a hydrogel of crosslinked alginate and collagen with fibroblasts.  Liu et al. is silent to the storage modulus.  Applicants have not demonstrated the criticality of the instantly claimed storage modulus.   In order to establish an unexpected or unobvious effect, the burden is on applicants to establish what the expected effect is and how the instantly claimed invention over the full scope produces an effect that is unexpected or unobvious.  Since there does not appear to be any comparison with hydrogels not falling within the scope claimed or of the same scope as Liu et al., the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, while Russo and Abreu do not teach an IPN of alginate and collagen, the references are still pertinent to reasons on why one skill in the art would manipulate the storage modulus.  Abreu et al. recognizes that for wound healing, the scaffold must support fibroblast growth as the functioning fibroblasts are needed to remodel the scaffold into more ligamentous-like tissue over time.   Therefore, one skilled in the art would recognize that conditions which favor fibroblast growth are preferable for would healing/cartilage repair.  On page 5 under fibroblast proliferation in prima facie case of obviousness that all the references teach the exact same material, but what the prior art as a whole would suggest to one skilled in the art.  Obviousness does not require absolute predictability.  NOTE: MPEP 2143.02.  While it is true that Abreu et al. recognizes that additional ingredients in their collagen may be affecting the fibroblast proliferation, this does not take away from the teachings that lower collagen levels results in in higher proliferation leading to storage modulus which fall within the scope claimed (see figure 1 of Abreu et al.).  Therefore, the examiner cannot agree that the references are not combinable and one skilled in the art would recognize why the concentration of collagen is critical to the formation of hydrogels which support fibroblast proliferation, why fibroblast proliferation is important and other ways in which the storage modulus can be achieved and why sufficient stiffness is necessary for the hydrogel to remain at the wound site.  
	Applicants argue that (2) the concentration of calcium ions in Liu is more than 10 times greater than the instantly claimed concentration.  It is argued that while Liu is 
Regarding second argument, firstly, the concentration of Liu is for the soaking concentration not the concentration of calcium ions in the hydrogel.  As taught Ofori-Kwakye the concentration of the calcium actually in the gels is half the initial concentration (see page 47, effects of calcium ionic centration and effects of sodium alginate concentration).  Therefore, the concentration of the example of Liu would be about 51 mM based on the teachings of Ofori-Kwakye et al. and thus only about 5 times greater than the instant claims.  Secondly, as taught by Ofori-Kwakye et al. increasing the concentration of calcium concentration increases the storage modulus (see table 1 of Ofori-Kwakye).  At 10 mM the storage modulus is about 145 Pa.  While Applicants contend that the storage modulus of Liu falls outside the scope claimed since the concentration of calcium is higher than claimed, Applicants do not present evidence of such.  Based on the teachings of Ofori-Kwakye et al., the examiner agrees that the storage modulus would be higher than 145 Pa, it is unclear how much higher the storage modulus would be.   “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  Applicant has not provided any factual evidence establishing what the actual storage modulus of the hydrogel of Liu would be.  Furthermore, even if it is higher, the prior art, namely Abreu et al. and Ofori-Kwakye et al. recognizes that the storage modulus can be manipulated.

Regarding applicants’ third argument, firstly, the claims are directed to a product.  The prior art need to recognize that manipulating the amount of collagen is required to affect cell behavior.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims are directed to a product.  While claims 25 and 26 recite specific shapes and a stress fiber, the prior art does not need to teach that the concentration of collagen affects cell behavior.  Liu et al. exemplify concentrations of 0.16% and 0.24% collagen which corresponds to 1.6 and 2.4 mg/ml which read on the instantly claimed amount of collagen.  Concentrations of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616